DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments filed 11/20/2021
The applicant’s amendments have substantially changed the scope of the claims, necessitating new consideration of the previous prior art and corresponding rejections:
Applicant’s Amendment to claim 1 has necessitated new rejections over previous art Takeda (US 7334603) and Blume (US 5249600)/Shellman (US 2745631):
As necessitated by the Amendment, the Examiner has changed how Takeda is applied (immobile 17 is no longer mapped to the valve). This new reading is seen to read on claims 1 and 3-5 as described in the new 102 rejections below. In light of the rejections being fundamentally different than the previous Action, the Applicant’s Arguments regarding the previous Takeda rejections have been considered but are moot because they do not apply to the current rejection.
The Examiner asserts that Blume/Shellman continues to read on claims 1 and 3-5 after the Amendment. The Applicant’s Arguments regarding Blume/Shellman have been considered and not persuasive:
Applicant asserts that 
“Shellman’s flange 26 (which the Examiner identifies as corresponding to the claimed top plate) is immovable relative to seat section 11 (See FIG. 2). Furthermore, Shellman’s openings 35 in the flange 26 are provided to allow fluid flow through the flange 26 (See col. 2, lines 40 and 59-62)”. 

Applicant’s Amendment to claims 6 and 10 have placed these claims (and by virtue their dependents) in condition for allowance, as described in the Allowable Subject Matter section below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda (US 7334603).

Regarding claim 1, Takeda (FIGs 1-6) discloses “A valve assembly for a high-pressure fluid pump (“for a high pressure fluid pump” understood as intended use for the valve assembly, as no other features of the pump are claimed), the valve assembly comprising: 
a valve seat (14); and 
a valve body movable relative to the valve seat (11-13, 22, 42, 43), the valve body comprising: 
a rigid top plate (22 read as “rigid plate” as it is functionally rigid and is flat on top as shown by 17 in FIG 5) defining at least one pressure window (25); 
a lower sealing surface (13) disposed below the top plate (see FIG 1); and 
a deformable disk (12; materially deformable as evidenced in Column 5 lines 14-15) disposed between the top plate and the lower sealing surface (see FIG 1), the deformable disk configured to expand its radius in response to pressure exerted thereon via the top plate and through the at least one pressure window (this is understood to occur at least to a small degree; [Column 7 lines 62-65] back pressure would flow downward through 25 to push down on and stress 12; from there, that downward force would vertically flatten the elastic 12, momentarily increasing its diameter in a functionally similar manner as the applicant).”

Regarding claim 3, Takeda (FIGs 1-6) discloses “wherein the deformable disk is constructed from a dampener material selected from the group consisting of a urethane and a polymer (Column 5 lines 14-15, commercial rubber is understood to be a polymer).”

Regarding claim 4, Takeda (FIGs 1-6) discloses “wherein a lower portion (below 22) of the valve body comprises alignment members (42, 43) configured to maintain proper alignment of the valve body in a bore (interiors of 9, 29).”

Regarding claim 5, Takeda (FIGs 1-6) discloses “wherein the top plate defines a spring seat (22 seats 27).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blume (US 5249600) in view of Shellman (US 2745631).

Regarding claim 1, Blume (FIGs 1-3) discloses “A valve assembly for a high-pressure fluid pump (abstract), the valve assembly comprising: 
a valve seat (40); and 
a valve body movable relative to the valve seat (20, 22, 18), the valve body comprising: 
a rigid top plate (20); 
a lower sealing surface (28) disposed below the top plate (see FIG 1); and 
a deformable disk (22; deformable as evidenced in FIGs 2-3) disposed between the top plate and the lower sealing surface (see FIG 1), the deformable disk configured to expand its radius (see FIGs 2a-2b)...”
Blume is silent regarding “[a rigid top plate] defining at least one pressure window…
[the deformable disk configured to expand its radius] in response to pressure exerted thereon via the top plate and through the at least one pressure window”.
However, Shellman (FIGs 1-3) teaches a pump check valve (analogous to Blume) having a top plate 26, 38 comprising “pressure window(s)” 35 for communicating a back pressure to bear against the backside of the seal, increasing head and seat contact pressure in the closed position (Column 2 lines 40-44).
Therefore it would have been obvious, at the time of filing, to modify Blume with “[a rigid top plate] defining at least one pressure window” as taught by Shellman, such that the combination further teaches “[the deformable disk configured to expand its radius] in response to pressure exerted thereon via the top plate and through the at least one pressure window (back pressure would act downward, evidently causing 22 of Blume to radially expand to some degree)”, to provide an additional means for increasing seal contact pressure, for a tighter closed position.

Regarding claim 3, Blume (FIGs 1-3) discloses “wherein the deformable disk is constructed from a dampener material selected from the group consisting of a urethane and a polymer (Column 5 line 15; rubber is a polymer as understood in the art).”

Regarding claim 4, Blume (FIGs 1-3) discloses “wherein a lower portion of the valve body comprises alignment members (18) configured to maintain proper alignment of the valve body in a bore (44).”

Regarding claim 5, Shellman further teaches “wherein the top plate defines a spring seat (38).”
	In the instance that Blume does not disclose a spring, it would have been obvious at the time of filing to further add a spring on the outlet side of the valve of Blume such that “wherein the top plate defines a spring seat”, as taught by Shellman, to provide a means for biasing the valve closed when the pump is off.

Allowable Subject Matter
Claims 6-10 and 12-15 are allowed.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 2, 6, and 10, none of the art discloses the limitation of “a [rigid] pressure plate disposed between the top plate and the [deformable/dampener] disk and configured to [translate/convey] pressure exerted onto the top plate and through the at least one pressure window onto the [deformable/dampener] disk” in the context of the claim.
No prior art renders the deficiencies of the closest prior art of record, Takeda or Blume/Shellman.
Claim 7-9 and 12-15 are allowed by virtue of their dependency on claims 6 and 10.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/               Examiner, Art Unit 3753